     Case: 1:18-cv-02027 Document #: 145 Filed: 11/20/19 Page 1 of 1 PageID #:2933




                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Christine Dancel,

Plaintiff,

v.                                                       Case No. 18 C 2027
                                                         Judge Ronald A. Guzman
Groupon, Inc.,

Defendant.

                                              ORDER

This case is a on a limited remand from the Court of Appeals “to permit discovery to whatever
extent the court deems necessary for Groupon to allege that at least one member of the putative
class was a citizen of a state other than Illinois or Delaware at the time of removal.” Dancel v.
Groupon, Inc., 940 F.3d 381, 386 (7th Cir. 2019). Groupon, which is incorporated in Delaware
and has its principal place of business in Illinois, has filed a supplement to its notice of removal,
naming members of the putative class who are citizens of Virginia and California. (Dkt. # 141,
¶ 1.) Because Groupon has alleged minimal diversity, this Court’s subject-matter jurisdiction is
secure. See id. at 383 (“CAFA permits removal of a proposed class action to federal court as
long as there is minimal diversity, meaning just one member of the plaintiff class needs to be a
citizen of a state different from any one defendant.”). The Court declines Plaintiff’s request to
allow her to raise the local-controversy exception to CAFA. See id. (“This remand is limited
solely to the question of subject-matter jurisdiction and does not independently obligate the
district court to consider or reconsider any non-jurisdictional issues, including the home-state or
local-controversy exceptions to the CAFA.”). Groupon’s motion for leave to respond to
Plaintiff’s request to conduct discovery on the local-controversy exception [143] is denied as
unnecessary. The 11/21/2019 noticed motion hearing is stricken. The Clerk is directed to send a
copy of this order to the Court of Appeals forthwith.



Date: 11/20/2019                                      /s/ Ronald A. Guzman
                                                      United States District Court Judge
